DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mosek (US 2008/0222348) and further in view of Romanovsky et al. (US 2015/0324119).

a nonvolatile memory including a plurality of blocks (Mosek: pars. [0016] – [0019]); and 
a controller electrically connected to the nonvolatile memory and configured to control the nonvolatile memory (Mosek: pars. [0045], [0087]), [[wherein each of the plural blocks is selectively used as any one of plural types of blocks different in degree of multi-level indicative of the number of bits of data being capable of being stored in one memory cell]], the controller is configured to: receive, from the host, (i) information indicative of an identifier of each of processes created by the host (Mosek: par. [0035]: “the OS launches an application, creates a process, and gives the process a process ID; par. [0036]: “when a process attempts to access the storage device for first time…attaches the PID…to the request”), and (ii) write requests to which identifiers of processes requesting data write are assigned respectively (Mosek: par. [0036]: ““when a process attempts to access the storage device for first time…attaches the PID…to the request”; par. [0120]: “The OS sends to the FS a request with an attached PID…The FS searches for an appropriate application scenario listed in the AST that matches the storage request received from the process according to PID, the operation type (e.g., read, write, create…)”); and move first data written to the nonvolatile memory from a first block to a second block, [[the first data corresponding to a terminated process]], the first block being a block where the first data is stored, the second block having a degree of multi- level higher than that of the first block (Mosek: par. [0083]: “Writing x bytes of data at a very high speed done…(e.g., by using an SLC sub-area…)…When storage 
Mosek teaches nonvolatile memory with SLC and MLC (pars. [0017], [0018]); keeping track of active/live and inactive (terminated) processes (par. [0069]) and also teaches moving data from first block (SLC) to second block (MLC) (par. [0083]), but expressly fails to teach limitations [[wherein each of the plural blocks is selectively used as any one of plural types of blocks different in degree of multi-level indicative of the number of bits of data being capable of being stored in one memory cell]] and [[the first data corresponding to a terminated process]]. Romanovsky teaches wherein each of the plural blocks is selectively used as any one of plural types of blocks different in degree of multi-level indicative of the number of bits of data being capable of being stored in one memory cell (Romanovsky: par. [0036]: “instead of writing to a dedicated SLC partition, if the memory supports a dynamic configuration where a memory cell can be used either as an SLC cell or an MLC cell on demand, certain memory cells can be configured to be SLC cells”). Romanovsky also teaches move first data written to the nonvolatile memory from a first block to a second block, the first data corresponding to a terminated process, the first block being a block where the first data is stored, the second block having a degree of multi- level higher than that of the first block (Romanovsky: par. [0031]: “additional memory may be needed when applications are loaded on an as-needed basis by the operating system or explicitly by the user. As 
As per claim 5, Mosek and Romanovsky expressly fail to teach wherein the controller is configured to move the first data from the first block to the second block after receiving from the host information indicative of the terminated process. However as explained with respect to claim 1 above, Mosek teaches (par. [0069]) keeping track of active (not terminated) processes and maintains the table and also teaches (par. [0083]) moving data from SLC to MLC. Mosek also teaches (par. [0120]) keeping track of storage access with respect process identifier (PID), where it would be readily apparent to one having ordinary skill in the art to provide information indicative of 
As per claim 6, Mosek and Romanovsky teach wherein the information indicative of the terminated process includes an identifier of the terminated process. As explained with respect to claim 1 above, Mosek teaches (par. [0120]) sending process ID (PID) with respect to any type of storage operation, where it would be readily apparent to one having ordinary skill in the art to provide an identifier of the process being terminated so that data corresponding to process being terminated can be transferred to other area as taught by Romanovsky.
Claims 7, 11, 12, 13, 17 and 18 are directed to a computer system and a method and are similar in scope with claims 1, 5 and 6 above. Romanovsky teaches a computer system with a processor and a memory (par. [0018]) and also teaches a method (abstract). Thus, claims 7, 11-13, 17 and 18 are rejected under same rationales as applied to claims 1, 5 and 6 above.

Claims 2-4, 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mosek (US 2008/0222348) and Romanovsky et al. (US 2015/0324119) as applied to claims 1, 7 and 13 above, and further in view of Amaki et al. (US 2016/0266792).
As per claim 2, Mosek and Romanovsky fail to teach wherein the controller is configured to manage correspondence between the identifier of each of the created processes and an address range corresponding to data written by each of the created processes. Amaki teaches manage correspondence between the identifier of each of 
As per claim 3, Mosek, Romanovsky and Amaki teach wherein the controller is configured to store the correspondence into a first table to manage the correspondence (Amaki: fig. 9). 
As per claim 4, Mosek, Romanovsky and Amaki teach wherein the controller is configured to move the first data from the first block to the second block based on the first table. Amaki teaches that the table maintains correspondence between the IDs of the applications and the blocks to which data is written (pars. [0135], [0140]), where it would be readily apparent to one having ordinary skill in the art to utilize the mapping table to locate when the data written in the blocks are to be moved and/or deleted.
Claims 8-10 and 14-16 are similar in scope with claims 2-4 and thus rejected under same rationales as applied to claims 2-4 above.

Conclusion

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yun (US 2017/0131917) teaches providing an application ID with the commands.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138